DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
Applicant’s election without traverse of Group III (claims 30 and 31) and species election of GM-CSF, FSH-alpha and ANGP-1,  in the reply filed on 08 August 2022 is acknowledged.
Claims 1-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 August 2022. Claims 30 and 31 are under examination. 

				Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies PCT/KR2018/005239 (5/5/18) and PCT/KR2017/004730 (5/5/17) have been placed of record in the file.


			Sequence Rules
The specification is not in compliance with 37 CFR 1.821-1.825 of the Sequence Rules and Regulations.  When the description of a patent application discusses a sequence listing that is set forth in the “Sequence Listing” in accordance with paragraph (c) of the Sequence Rules and Regulations, reference must be made to the sequence by use of the assigned identifier (SEQ ID NO:), in the text and claims of the patent application. 
 Rule 37 CFR 1.821(a) presents a definition for nucleotide and/or amino acid sequences.  This definition sets forth limits in terms of numbers of amino acids and/or numbers of nucleotides, at or above which compliance with the sequence rules is required.  Nucleotide and/or amino acid sequences as used in 37 CFR 1.821 through 1.825 are interpreted to mean an unbranched sequence of four or more amino acids or an unbranched sequence of ten or more nucleotides. Please see MPEP section 2422.01.  
The specification refers to sequences in Figures 1, 8, 17, 25 and 34, but does not identify the sequences by their sequence identifiers (SEQ ID NO:). The entire specification must be examined for proper sequence identifiers.  Sequences appearing in drawings should be referenced in the corresponding Brief Description thereof. See 37 C.F.R. §1.58(a) and §1.83.  Appropriate correction is required. 
 Applicant must submit a response to this Office Action and compliance with sequence rules simultaneously. Please refer to the attached Notice to Comply.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
“An expression vector, comprising: (a) a promoter; (b) a nucleotide sequence encoding a protein with an extended half-life, wherein one lysine residue of the protein is substituted with arginine, and the lysine residue to be substituted binds to the C-terminal glycine of ubiquitin, wherein said protein is GM-CSF comprising SEQ ID NO:20, wherein said lysine residue to be substituted with arginine is the 89th, 91st or the 102nd  lysine residue from the N-terminus..”
“An expression vector, comprising: (a) a promoter; (b) a nucleotide sequence encoding a protein with an extended half-life, wherein one lysine residue of the protein is substituted with arginine, and the lysine residue to be substituted binds to the C-terminal glycine of ubiquitin, wherein said protein is FSH-alpha comprising SEQ ID NO:27, wherein said lysine residue to be substituted with arginine is the 75th, 99th or the 115th  lysine residue from the N-terminus..”
“An expression vector, comprising: (a) a promoter; (b) a nucleotide sequence encoding a protein with an extended half-life, wherein one lysine residue of the protein is substituted with arginine, and the lysine residue to be substituted binds to the C-terminal glycine of ubiquitin, wherein said protein is ANGPT-1 comprising SEQ ID NO:41, wherein said lysine residue to be substituted with arginine is the 175th, 104th or the 414th  lysine residue from the N-terminus..”
does not reasonably provide enablement for:
“An expression vector, comprising: (a) a promoter; (b) a nucleotide sequence encoding a protein with an extended half-life, wherein at least one of the lysine residues of the protein is substituted with arginine, and the lysine residue to be substituted binds to the C-terminal glycine of ubiquitin. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The specification teaches that the present invention relates to a method for prolonging the half-life of a protein or (poly)peptide by substitution of at least one amino acid residue in the protein or (poly)peptide and a protein or (poly)peptide with an extended half-life, produced by such a method. The specification teaches that another object of the present invention is to provide a protein with an extend half-life, the protein being obtained by substitution of at least one lysine residue present in the amino acid sequence thereof (page 1 and 5).  The specification teaches that in order for proteins to be selectively degraded in eukaryotic cells, the proteins have to undergo a ubiquitin-proteasome pathway (UPP); a process in which ubiquitin binds to a target protein by ubiquitin-conjugating enzyme so that a polyubiquitin chain is formed, and such a polyubiquitin chain is recognized and degraded by proteasome (page 1). 
The specification teaches ubiquitin as a protein composed of 76 amino acids which are highly conserved; among the amino acids thereof, the 6, 11, 27 29, 33, 48 and 63th amino acid residues are lysine residues. The 48 and 63th lysine residues play a major role in formation of a polyubiquitin chain. The specification teaches the ubiquitination process wherein a protein is labeled with ubiquitin through a series of enzyme systems (E1, E2, E3). The labeled protein is then degraded by the 26S proteasome. The specification teaches binding between ubiquitin and a substrate protein occurs through an isopeptide bond between a lysine residue of the substrate protein molecule and the C-terminal glycine of ubiquitin. Ubiquitination is achieved by ubiquitin-activating enzyme (E1), ubiquitin- conjugating enzyme (E2), and ubiquitin protein ligase (E3) which form thiol esters with ubiquitin.  The E3 enzyme also catalyzes a stable isopeptide bond between the lysine residue of the substrate protein and the glycine residue of the ubiquitin (page 2)
Regarding GM-CSF, FSH-alpha and ANGP-1, the Examples teach the following:  Ubiquitination assay of GM-CSF protein, and identification of extended half-life thereof and intracellular signal transduction thereof (Example 3, page 18).  The Example teaches the substitution of lysine with arginine at position 89 (K89R). The Example teaches the substitution of lysine with arginine at position 91 (K91R). The  Examples teaches the substitution of lysine with arginine at position 102 (K102R). The Example teaches the substituted variants fail to bind with ubiquitin (page 21). The Example teaches GM-CSF had a half-life shorter than 30 minutes. GM-CSF-(K91R) and GM-CSF-(K102R) mutants had half-lives of 60 minutes and equal to or longer than 90 minutes, respectively (page 21).  
Ubiquitination assay of FSH-alpha protein, and identification of extended half- life thereof and intracellular signal transduction thereof (Example 4, page 22). The Example teaches the substitution of lysine with arginine at position 75 (K75R). The Example teaches the substitution of lysine with arginine at position 99 (K99R). The  Example teaches the substitution of lysine with arginine at position 115 (K115R).  The Example teaches the substituted variants fail to bind with ubiquitin (page 25). The Examples teach human FSH-alpha had a half-life of 45 minutes, whereas the human FSH-alpha (K99R) mutant had a half- life of equal to or longer than 90 minutes (page 25). 
Ubiquitination assay of ANGPT-1 protein, and identification of extended half-life thereof and intracellular signal transduction thereof (Example 5, page 26). The Example teaches the substitution of lysine with arginine at position 175 (K175R). The Example teaches the substitution of lysine with arginine at position 216 (K216R). The  Example teaches the substitution of lysine with arginine at position 414 (K414R).  The Example teaches the substituted variants fail to bind with ubiquitin (page 29). The Example teaches human ANGPT-1 had a half-life of shorter than 20 minutes, whereas the human ANGPT-1-(K216R) mutant had a half-life of equal to or longer than 30 minutes (page 29). 
The specification is not enabling for the full scope for the following reasons:
1.  The instant claims encompass substituting any number of lysines (at any position in the protein) with an arginine. However, the specification provides no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the protein which are tolerant to change (e.g. such as by amino acid substitutions), and the nature and extent of changes that can be made in these positions. 
The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex.  While it is known that many amino acid substitutions are generally possible in any given protein, the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of antigenicity.  These regions can tolerate only relatively conservative substitutions or no substitutions
For example, Batonnet et al. teach regions of MyoD that target it  for destruction by the ubiquitin--proteasome pathway. Batonnet et al. teach MyoD contains nine lysine residues at positions 58, 99, 102, 104. 112, 124, 133, 146 and 241, which were all mutated to arginine. Batonnet et al. teach the replacement of five lysines (at positions 58, 99, 102, 104, and 112) did not affect either the half-life or the ubiquitination of MyoD in vivo or in vitro. However, Batonnet et al. teach that the replacement of lysine at positions 99, 102 and 104, and 112 resulted in MyoD mutants that cannot be acetylated. Batonnet et al. teach that said mutants were impaired in their ability to promote transcriptional and myogenic potency although their half-lives and ubiquitination were similar to wild-type MyoD (pages 5415 and  5418).
Batonnet et al. teach the level of polyubiquitin conjugation was markedly affected by replacement of lysine 133 to arginine 133 and the half-lite of the mutant significantly increased (up to 180 min). Batonnet et al. teach that following these results, a sequence comparison revealed that lysine 133 and the surrounding residues are conserved in MyoD homologs from species as distant as Drosophila (page 5416) Batonnet et al. (Reference of record; THE JOURNAL OF BIOLOGICAL CHEMISTRY. Vol. 279, No. 7, Issue of February 13, pp. 5413-5420, 2004).
The prior art also teaches when multiple mutations are introduced, there is even less predictability. For evidence thereof, see Guo et al., who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2)(Guo et al. Protein tolerance to random amino acid change. PNAS USA 101(25):9205-10; 2004).  
2.  The instant claims encompass a nucleotide sequence encoding any protein wherein at least one of the lysine residues of the protein is substituted with arginine, wherein said lysine residue to be substituted binds to the C-terminal glycine of ubiquitin. However, the prior art teaches that in addition to degradation, the ubiquitin system is involved in the regulation of a number of signaling pathways and thus not all proteins should be mutated to prevent ubiquitination. 
Herman et al. teach DNA repair after replication is facilitated by the radiation gene 6 group of proteins with proliferating-cell nuclear antigen (PCNA). Hermann et al. teach that the activity of PCNA seems to revolve around the lysine residue in position 164 of its amino acid sequence. Herman et al. teach mono-ubiquitination of this residue, involving the E2 Rad6 and the E3 Rad18, facilitates the association of PCNA with translation polymerases. Hermann et al. teach that lysine 63 poly-ubiquitination of PCNA contributes to error-free genomic repair and stability (page 1280-1282). 
Hermann et al. teach that ubiquitin and ubiquitin like modifiers (ULMs) have been linked to cardiovascular diseases. Hermann et al. teach that the ubiquitin ligase NEDD4L is involved in the ubiquitination and internalization of epithelial sodium channels (ENaCs) in the distal nephron. Hermann et al. teach that a defect in the interaction motif of ENaCs leads to a persistent increase in their surface expression and thereby increased sodium retention and blood pressure elevation. Hermann et al. teach that this constitutes the molecular basis for the Liddle syndrome (Hermann et al. Ubiquitin and Ubiquitin-Like Proteins in Protein Regulation (Circ Res. 2007;100:1276-1291, 2007).
Due to the large quantity of experimentation necessary to generate the infinite number of derivatives recited in the claims and possibly screen same for activity; the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity; the absence of working examples directed to same; the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function; the state of the prior art which teaches  the ubiquitin system is involved in the regulation of a number of signaling pathways and thus not all proteins should be mutated to prevent ubiquitination and the breadth of the claims which fail to recite any structural limitations; undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  


Claims 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims encompass any/all nucleotide sequence encoding proteins with an extended half-life, wherein at least one of the lysine residues of the protein is substituted with arginine, and the lysine residue to be substituted binds to the C-terminal glycine of ubiquitin.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (show a structure is correlated with the function) OR through a sufficient description of a representative number of species (show a representative number of species that have the function.  There must be enough species that are representative of the full breadth of the genus). 
Regarding structure-function correlation:  The claims are drawn to a genus of any protein wherein said protein has an extended half-life and wherein at least one of the lysine residues of said protein (at any position) is substituted with arginine and the lysine residue to be substituted binds to the C-terminal glycine of ubiquitin. 
The specification teaches the specific lysine to arginine substitutions, ubiquitination assays and identification of extended half-life thereof and intracellular signal transduction of EGF, PDGF (A and B), GM-CSF protein, FSH (alpha and beta) and ANGPT-1. The specification does not describe any structural features of the instant proteins that would have been expected to be shared by members of the claimed genus. The level of knowledge and skill in the art does not allow the skilled artisan to structurally envisage or recognize a nucleic acid encoding any mammalian protein with the claimed function because it is known that genes differ in sequence and the amount and type of sequence variation is unpredictable. The specification does not disclose structural features shared by members of the genus or common structural attributes or features shared by members of the genus that structurally distinguish the members of the genus from other materials at the time of filing. The specification does not describe other species in the genus by structure, or physical and/or chemical characteristics. The level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which of those proteins have the claimed activity.
Regarding a representative number of species: the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
The specification teaches the specific lysine to arginine substitutions, ubiquitination assays and identification of extended half-life thereof and intracellular signal transduction of EGF, PDGF (A and B), GM-CSF protein, FSH (alpha and beta) and ANGPT-1. However, such disclosure is not representative of the claimed genus, which encompasses an unlimited number of proteins with individual and combination substitutions of lysine residues (at any position) with arginine residues and having the function of “an extended half-life” and “the lysine residue to be substituted binding to the C-terminal glycine of ubiquitin”. 
The courts have specifically stated that the skilled artisan cannot envision the detailed chemical structure of an encompassed polypeptide until the structure is disclosed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. §112, first paragraph. Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30 and 31 are rejected under 35 U.S.C. 102(a1) as being anticipated by 
Batonnet et al. (Reference of record; THE JOURNAL OF BIOLOGICAL CHEMISTRY. Vol. 279, No. 7, Issue of February 13, pp. 5413-5420, 2004). 
Batonnet et al. teach that ubiquitination and degradation of many proteins are essential for cell cycle progression, signal transduction and development. Batonnet et al. teach that basic helix loop helix domain is required for ubiquitination and lysine dependent degradation of MyoD in the nucleus. Batonnet et al. teach that Lysine 133 is the major internal lysine of ubiquitination. Batonnet et al. teach that mutating lysine 133 to arginine (i.e. K133R) gave the mutant MyoD a 2-3 fold higher activity. . Batonnet et al. teach that ubiquitination at this site can be prevented by mutating lysine 133 to an arginine. Batonnet et al. teach that MyoD mutant protein (i.e. K1383R) shows a higher activity (page 5413 and page 5415, last paragraph). Batonnet et al. teach the nucleotide encoding mutant MyoD linked to promoter in-frame and cloned into an expression vector. Batonnet et al. teach said expression vector was transfected into host cells transfected with the expression vector (page 5414,1-4 paragraphs)(applies to claims 30 and 31).  
It is noted that instant claim 30 depends from withdrawn claim 16 which recites. “a protein with an extended half-life, wherein at least one of the lysine residues of the protein is substituted with arginine and the lysine residue to be substituted binds to the C-terminal glycine of ubiquitin”. 
The claim encompasses any protein wherein a lysine residue is substituted with an arginine. The Batonnet reference is silent with respect to whether or not the lysine residue to be substituted in MyoD binds to the C-terminal glycine of ubiquitin, as recited the claims.  However, it would have been reasonable to conclude that because it has the other structural features recited in the claim. A compound and all of its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). 


Claims 30 and 31 are rejected under 35 U.S.C. 102(a1) as being anticipated by 
Schambye et al. (US 200201276; published 9/12/02).
	Schambye et al. teach heterodimeric polypeptide conjugates exhibiting FSH activity, comprising a dimeric polypeptide comprising an FSH-.alpha. subunit and an FSH-.beta. subunit, wherein at least one of the FSH-.alpha. and FSH-.beta. subunits differs from the corresponding wildtype subunit in that at least one amino acid residue acid residue comprising an attachment group for a non-polypeptide moiety has been introduced or removed (abstract). Schambye et al. teach one or both of the FSH-.alpha. and FSH-.beta. subunits of the conjugate according to this embodiment (having at least one of the above mentioned N-glycosylation site modifications) can differ from hFSH-.alpha. and hFSH-.beta., respectively, in the removal, preferably by substitution, of at least one lysine residue (para 0077). Schambye et al. teach the removal of any of the lysine residues is preferably achieved by substitution by any other amino acid residue, in particular by an arginine or a glutamine residue (para 0112). Schambye et al. teach methods for preparing a polypeptide of the Invention or the polypeptide of the conjugate of the Invention. Schambye et al. teach an expression vector comprising a promoter, nucleotide encoding the FSH mutant, linker and host cells (para 0166-0190). 
(applies to claims 30 and 31).  
It is noted that instant claim 30 depends from withdrawn claim 16 which recites. “a protein with an extended half-life, wherein at least one of the lysine residues of the protein is substituted with arginine and the lysine residue to be substituted binds to the C-terminal glycine of ubiquitin”. 
The claim encompasses any protein wherein a lysine residue is substituted with an arginine. The Schambye reference is silent with respect to whether or not the lysine residue to be substituted in FSH-alpha binds to the C-terminal glycine of ubiquitin, as recited the claims.  However, it would have been reasonable to conclude that because it had the other structural features recited in the claim. A compound and all of its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)).

Claim Objections
Claim 30 objected to because of the following informalities:  Claim 30 depends from a withdrawn claim.  Appropriate correction is required.


			Conclusion
		No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        9/7/2022